DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/23/2021 has been entered. Claims 1 and 5-9 have been amended. Claims 1-9 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 08/24/2021.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanno (US 2021/0170804 A1). 
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claim 1, Tanno discloses a pneumatic tire comprising: a columnar wear measurement magnet 10 – (construed as a magnetic body) provided in a tread portion 1 so that the magnetic body constitutes a part of the contact surface of the tread portion.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


And a magnetic sensor 20 for detecting a magnetic flux density of a magnetic field formed by the magnetic body disposed at a radially inward position corresponding to the magnetic body, see [0045].
The magnetic body 20 is a bonded magnet formed in a columnar shape having a configuration in which magnet powder is included in rubber material that is identical to that of the tread rubber, see [0018] – (corresponds to powdery particles of a hard magnetic material dispersed in a polymeric material provided in the tread portion). 
As to “magnetized in one direction so that the magnetization direction and the tire radial direction coincide with each other”.
As Tanno substantially discloses the claimed structure, orientation and composition of the magnetic body and sensor; it is considered the magnetization radial direction is an inherent feature of the Tanno’s disclosed magnet body.
To the extent Tanno does not explicitly disclose “magnetized in one direction so that the magnetization direction and the tire radial direction coincide with each other”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet as claimed; since Tanno discloses by forming the shape of the wear measurement magnet 10 in a columnar shape extending in one direction, the permeance coefficient increases, and it is possible to suppress a decrease in magnetic flux density or magnetic field strength due to change over time and thermal degradation, see [0050]. It being noted, the columnar shape and radial orientation of the magnetic body and sensor under the broadest reasonable interpretation afforded the examiner includes the particles of the magnetic body being magnetized in one direction and is provided in the tread portion so that the magnetization direction and the tire radial direction coincide with each other.
Regarding claim 2, Tanno discloses the magnetic sensor 20 is disposed on the interior cavity of the tire – (corresponds to a position where the magnetic sensor is disposed is a lumen surface), see figure above.
Regarding claim 4
Regarding claim 5, Tanno discloses a pneumatic tire provided with a magnet capable of acquiring wear information regarding a tread portion from measured information regarding the magnetic flux density or the magnetic field strength of the magnet, the pneumatic tire being capable of acquiring highly accurate wear information – (corresponds to measuring a wear state in the pneumatic tire comprising: measuring a magnetic flux density of a magnetic field changed by wear of the magnetic body with the magnetic sensor and measuring a wear state of the pneumatic tire based on a change in the measured magnetic flux density.), see [0007] – [0009].
Regarding claim 6, Tanno discloses an acquisition device 30 extracts information regarding the decrease in magnetic flux density or magnetic field strength due to wear of the wear measurement magnet 10 by dividing information regarding the magnetic flux density or the magnetic field strength acquired as a detection signal from the magnetic sensor 20 by a computation result of arithmetic operations performed, with a predetermined constant value, on information regarding the magnetic flux density or the magnetic field strength acquired as a detection signal from the magnetic sensor 22 – (corresponds to a tire wear measuring system for measuring a wear state in which is configured to measure a wear state of the object pneumatic tire by: detecting a magnetic flux density, changing according to wear state of the magnetic body, of a same type of tire as the object 
Regarding claims 7-8, Tanno discloses a tire wear information acquisition system. The tire wear information acquisition system includes: the pneumatic tire; and an acquisition device 30 that acquires wear information regarding the tread from a detection signal of the wear measurement magnetic sensors 20, 22 - (construed as a sensor module) which are installed in the interior cavity of the pneumatic tire and which measures the magnetic flux density of radially extending magnets 10, 12 – (corresponds to a sensor module installed inside the pneumatic tire which has a magnetic sensor for detecting a magnetic flux density of a magnetic field in a tire radial direction of a tread portion, and is configured to measure wear of the tread portion based on a magnetic flux density detected by the magnetic sensor; wherein the magnetic sensor is disposed on a lumen surface of the pneumatic tire), see [0068] and the figure above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (US 2021/0170804 A1) as applied to claims 1, 7 above, and further in view of at least one of Mohammad et al. (US Yamamoto et al. (US 2021/0089858 A1 – of record).
Regarding claims 3, 9, Tanno does not explicitly disclose the wear state measurement difference between an unworn state and a wear limit state is 1mT or more. However, the recited range is sufficiently broad to encompass conventional and predictable measures of magnetic flux density. 
In this instance, Mohammad teaches magnetic sensors are used to detect properties and changes in those properties of a magnetic field. Depending on the type of magnetic sensor being used, the detected properties can be one or more of strength of the magnetic field, the direction of the magnetic field and the flux density of the magnetic field, see abstract, FIG. 1 and [0002]. Mohammad further develops its concept in graphic form illustrating magnetic flux density measurements based on distance between the sensor and magnetic element, see [0014] and FIG. 7. Whereby, for a reasonable distance between the sensor and magnetic element of 0.5 in ≈ 13 mm a common flux density measure is 110 Gauss ≈ 11mT.
Yamamoto teaches a columnar-shaped magnetic marker including a magnet formed by dispersing a magnetic powder of iron oxide in a polymer material and a sensor for reading the marker, see abstract. Yamamoto further develops its concept in reciting a sufficient communication distance between its sensor and the magnetic element is 100 mm ≈ 4 in; and where 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnetic body and sensor of Tanno to have a distance therebetween such that the claimed difference between a magnetic flux density detected by the magnetic sensor in a brand-new state before wear of the tread portion and a magnetic flux density detected by the magnetic sensor in a state where the tread portion wears to the wear limit is 1 mT or more is satisfied, as reasonably suggested by teachings of Mohammad or Yamamoto to form a pneumatic tire having a sufficiently sensitive wear measurement system. It is further noted: Yamamoto discloses that a magnetic flux density of 45mT is equal to or smaller than a magnetic sheet for fixing items to a white board or a door of a refrigerator. Therefore, it is readily seen a magnetic flux density measure of 1mT or more is sufficiently broad to read an extremely large amount of magnetic elements.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749